Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 23, 2016                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  152250-1                                                                                            Stephen J. Markman
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  DANIEL BERG,                                                                                             Joan L. Larsen,
           Plaintiff-Appellee,                                                                                       Justices

  v                                                                SC: 152250-1
                                                                   COA: 321162, 321645
                                                                   Newaygo CC: 12-019815-NZ
  NUNZIO MUNOZ, a/k/a NORBERTO MUNOZ,
  and REBECCA BERG,
            Defendants-Appellees,
  and
  CATHERINE BERG,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 23, 2015
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

          MARKMAN, J. I would reverse the judgment of the Court of Appeals and reinstate
  the circuit court judgments granting the defendants’ motions for summary disposition and
  for sanctions.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 23, 2016
         t0316
                                                                              Clerk